DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 14, & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Price (US 20200184623).
Claim 1: An image target model brokering apparatus, the apparatus comprising:
processing circuitry (Price column 3, lines 10 & 12 and column 7, line 48 – column 8, line 3, processor) and memory (Price column 3, line 10 and column 8, lines 10-14, memory); the processing circuitry configured to:
access a set of image target models (Price column 3, lines 56-61, identification model having a set of image target types), each image target model being associated with model parameters (Price column 5, lines 37-44 and column 6, lines 39-43, identification model having identification parameters), the model parameters comprising (Price column 6, lines 39-43, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price column 6, lines 39-43, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
receive an image for processing by one or more image target models from the set, the image including metadata specifying image parameters of the received image (Price column 3, lines 27-55, particularly lines 42-53, input image having associated parameter metadata);
identify, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price column 3, lines 56-59, run an identification model by detecting and recognizing objects in images); and
provide the received image to at least one image target model in the first subset (Price column 3, lines 59-61, model performs further recognition within its object type).
Claim 2: The apparatus of claim 1 (see above), wherein the operational domain specifies a target type (Price column 3, line 60, automobiles; Price column 6, line 43, features pertaining to vehicles).
Claim 3: The apparatus of claim 2 (see above), wherein the target type comprises a list of one or more of (Note: This is a recitation in the alternative, satisfied by any one option): a car (Price column 3, line 60, automobiles), (Price column 6, line 43, features pertaining to vehicles).
Claim 4: The apparatus of claim 1 (see above), wherein the expected input image quality comprises a resolution or (Note: This is a recitation in the alternative, satisfied by any one option) a modulation transfer function (Price column 3, lines 46-47, contrast).
Claim 5: The apparatus of claim 1 (see above), wherein the expected orientation comprises overhead, oblique or terrestrial viewing (Price column 10, lines 56-63, identification model tested at rotations including 0◦ rotation from standard orientation).
Claim 7: The apparatus of claim 1, wherein the processing circuitry is further to:
determine, using the at least one image target model, whether the received image includes a target (Price column 3, lines 56-59, run an identification model by detecting and recognizing objects in images); and
provide an output representing whether the received image includes the target (Price column 3, lines 59-61, model proceeds to further recognition within recognized object type).
Claim 8: The apparatus of claim 1 (see above), wherein the processing circuitry is further to:
receive a representation indicating whether the received image includes a target (Price column 3, lines 56-59, run an identification model by detecting and recognizing objects in images); and
train a neural network to identify the target in visual data using at least the received image and the received representation (Price column 3, lines 61-67, neural network identification model).
Claim 9: The apparatus of claim 1 (see above), wherein each image target model in the set comprises a neural network for identifying a specified target in an input image (Price column 3, lines 61-67, neural network identification model).
Claim 10: The apparatus of claim 1 (see above), wherein the received image has a format that specifies the metadata contained in the received image (Price column 3, lines 31-35 & 42-53, image format and metadata).
Claim 12: The apparatus of claim 1, wherein the metadata identifies one or more of (Note: This is a recitation in the alternative, satisfied by any one option): a resolution of the image, a ground sample distance (GSD) of the image, an edge response of the image (Price column 3, lines 45-46 & 51, contrast, enhancing, sharpening, and softening, inherently increasing or decreasing edge response), and a calibration parameter of the image.
Claim 14: The apparatus of claim 1 (see above), wherein the image parameters comprise at least a geographic location (Price column 9, lines 32-33, location data), an image quality (Price column 9, line 30, focus data), and a viewing orientation (Price column 9, line 30, rotation data).
Claim 16: A non-transitory machine-readable medium storing instructions (Price column 8, lines 10-14, computer readable medium storing program applications) which, when executed by processing circuitry of one or more machines (Price column 3, lines 10 & 12 and column 7, line 48 – column 8, line 3, processor), cause the processing circuitry to:
(Price column 3, lines 56-61, identification model having a set of image target types), each image target model being associated with model parameters (Price column 5, lines 37-44 and column 6, lines 39-43, identification model having identification parameters), the model parameters comprising at least an operational domain (Price column 6, lines 39-43, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price column 6, lines 39-43, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
receive an image for processing by one or more image target models from the set, the image including metadata specifying image parameters of the received image (Price column 3, lines 27-55, particularly lines 42-53, input image having associated parameter metadata);
identify, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price column 3, lines 56-59, run an identification model by detecting and recognizing objects in images); and
provide the received image to at least one image target model in the first subset (Price column 3, lines 59-61, model performs further recognition within its object type).
Claim 17: The machine-readable medium of claim 16 (see above), wherein the operational domain specifies a target (Price column 3, line 60, automobiles; Price column 6, line 43, features pertaining to vehicles).
Claim 18: The machine-readable medium of claim 17 (see above), wherein the target type comprises a list of (Note: This is a recitation in the alternative, satisfied by any one option): a car (Price column 3, line 60, automobiles), a truck, a boat, an airplane, and a tank (Price column 6, line 43, features pertaining to vehicles).
Claim 19: The machine-readable medium of claim 16 (see above), wherein the expected input image quality comprises a resolution or (Note: This is a recitation in the alternative, satisfied by any one option) a modulation transfer function (Price column 3, lines 46-47, contrast).
Claim 20: An image target model brokering method, the method comprising:
accessing a set of image target models (Price column 3, lines 56-61, identification model having a set of image target types), each image target model being associated with model parameters (Price column 5, lines 37-44 and column 6, lines 39-43, identification model having identification parameters), the model parameters comprising at least an operational domain (Price column 6, lines 39-43, identification model having vehicle features, “features” of a vehicle describing some facet of its operation), an expected input image quality, and an expected orientation (Price column 6, lines 39-43, identification model having vehicle image, each image having some input quality and orientation which necessarily defines what other image most closely matches it);
receiving an image for processing by one or more image target models from the set, the image including metadata specifying image parameters of the received image (Price column 3, lines 27-55, particularly lines 42-53, input image having associated parameter metadata);
identifying, based on the image parameters in the metadata of the received image and the model parameters of one or more models in the set, a first subset of the set of image target models including image target models that are capable of processing the received image (Price column 3, lines 56-59, run an identification model by detecting and recognizing objects in images); and
providing the received image to at least one image target model in the first subset (Price column 3, lines 59-61, model performs further recognition within its object type).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Price.
Re claim 11, Price discloses the invention of claim 10 (see above). Price discloses (Price column 3, lines 32-35) various image formats such as BMP, JPEG, GIF, and TIFF.

The selection of one known image format rather than another would be an example of selection among equivalent choices known to one of ordinary skill in the art.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 11: The apparatus of claim 10 (see above), wherein the format is National Imagery Transmission Format (NITF), Georeferenced Tagged Image File Format (GEOTIFF) or (Note: This is a recitation in the alternative, satisfied by any one option) Environment for Visualizing Images (ENVI) (see above re selection of specific format).
Re claim 13, Price discloses the invention of claim 1 (see above). Price discloses (Price column 3, lines 27-55, particularly lines 42-53, input image having associated parameter metadata) metadata associated with images.
Price does not expressly disclose that the metadata resides in the specific ISR header type.

The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 13: The apparatus of claim 1 (see above), wherein the metadata resides within an intelligence, surveillance and reconnaissance (ISR) header (see above re selection of specific format).
Allowable Subject Matter
Claims 6 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 6, the art of record does not teach of suggest the recited metadata parameter based identification of a subset of models not capable of processing a received image and foregoing the use of these models in conjunction with the recited arrangement of accessing a set of target models, receiving an 
Re claim 15, the art of record does not teach of suggest the recited determination of target model based on an image geographic location corresponding to operation domain and image quality and viewing orientation corresponding to expected quality and orientation in conjunction with the recited arrangement of accessing a set of target models, receiving an image for processing, identifying target models for processing the image, and providing the image to the target model for processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiedemann, Banton, Pongratz, Cuban, Rozenberg, Mori, Verbeke, and Pate disclose examples of object type identification.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663